Citation Nr: 1718233	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left foot disorder.

3. Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD).

4. Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Timothy White, Attorney

ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to May 1964.  The Veteran died in January 2013, and the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2014 and May 2016, the Board remanded these claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Appellant has withdrawn her hearing request.  38 C.F.R. § 20.704 (e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a low back disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a left foot disability that is etiologically related to a disease, injury, or event which occurred in service.

3.  The preponderance of the evidence is against finding that the Veteran has a respiratory disorder, to include COPD, that is etiologically related to a disease, injury, or event which occurred in service.

4.  The preponderance of the evidence is against finding that the Veteran has a bladder cancer disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for a left foot disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Service connection for a respiratory disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  Service connection for bladder cancer is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by May 2012 and July 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Appellant has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided VA examinations during his lifetime and a medical opinion as to the bladder cancer claim was entered after the Veteran's death.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Agent Orange Exposure

The Appellant has asserted that the Veteran's disabilities on appeal were due to exposure to herbicides in Guam.  The Appellant clarified in January 2015 her belief that the Veteran did not serve in Vietnam, but Guam.

Service personnel records and STRs were associated with the record and do not provide evidence the Veteran served in Guam or Vietnam.  The National Archives and Records Administration indicated there are no outstanding records.  A September 2012 letter from VA, manager of Pacific Island office stated that there is insufficient evidence to support that Agent Orange was used in Guam.  In a February 2015 formal finding, VA indicated that the record is insufficient to forward requests to JSRRC or NARA for additional records search.

As such, the Board finds no evidence of exposure to herbicides/Agent Orange in this case.  The Appellant stated that the Veteran served in Guam, but there is no evidence or suggestion in the record to support this fact, despite an exhaustive records search.  Further, VA has found insufficient evidence that herbicides/ Agent Orange was used in Guam.

Service Connection Claims

Low Back

Private records from 2011 and VA records from 2011-2012 support that the Veteran complained of back pain and was diagnosed with lumbago and degenerative joint disease of the lumbar spine.  STRs, including entrance and exit examinations, are silent for any complaints or treatment or a back problem.  While in November 2011 the Veteran reported falling from a B-52 wing, there is no evidence corroborating this accident, and there is no competent medical evidence linking the Veteran's service in any way to his back conditions, which the record suggests had onset decades after his service.

Left Foot

The Veteran's March 1964 exit examination reflects foot trouble and swollen and painful joints.

The Veteran appeared for a VA examination as to his joints in October 1994.  The Veteran reported problems with his feet, especially in the great toes, over the last 20 plus years.  On general inspection, no gross deformities were noted.  The Veteran had increased, callous formation over the plantar surface of the right foot, especially over the first metatarsal head.  The joints of the great toes and other digits were not painful to palpation nor were they red or swollen.  Pulses were palpable but diminished to both lower extremities.  There is noted to be absence of hair on the lower legs and feet.  No diagnosis was made as to the left foot.

A peripheral nerves examination was conducted in June 2012.  No diagnosis of the left foot was noted.

A VA examination for the feet was conducted in May 2012.  The examiner found right foot hallux valgus and degenerative joint disease.  No diagnosis was made as to the left foot.  In a May 2012 VA examination for non-degenerative arthritis, the Veteran reported pain in right ankle and spine but no pain in left foot.

VA treatment records dated 2012 reflect the Veteran reported pain and sensitivity in his feet.

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Importantly, pain alone is not a disability in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

There is no diagnosis as to the left feet to support the claim, nor is there competent medical evidence that the Veteran had a left foot condition attributable to service.

Respiratory Disorder, to include COPD

VA treatment records dated 2012 reflect that the Veteran suffered from COPD.  Service treatment records and post-service records are otherwise silent for complaints of a respiratory condition.  There is no competent medical evidence that the Veteran had a respiratory condition attributable to service.

Bladder Cancer

Bladder issues are reflected in the Veteran's service treatment records.  Specifically, December 1963 service treatment record documented that the Veteran reported a history of having burning urination and frequency for approximately two weeks prior to admission.  An October 1968 examination reflects that in 1963 the Veteran was prescribed a medication to treat gouty arthritis and he developed a urinary tract infection "probably secondary to this drug."  A January 1964 service treatment record diagnosed prostatitis. 

Private treatment records associated with the claims file indicate a diagnosis of bladder cancer many years after service. 

In September 2016, a VA examiner reviewed the record and considered the STRs.  The examiner noted that the Veteran was diagnosed in service with prostatitis and the condition resolved.  The examiner noted that bladder cancer is most likely caused by smoking, and as the Veteran was a known smoker, it is most likely his smoking caused the bladder cancer.

There is no competent medical evidence linking the Veteran's service to his bladder cancer, which the record suggests had onset decades after his service.  The Board gives probative weight to the September 2016 VA opinion, which considered the record and opined that the Veteran's bladder cancer was most likely due to his smoking and the in-service prostatitis had resolved.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a low back, left foot, respiratory and/or bladder cancer disability.  There is no competent medical evidence of record etiologically linking the conditions to service.  Further, for the low back, respiratory, and bladder cancer conditions, these symptoms did not manifest until decades after service.  For the left foot disability, there is no present diagnosis to link to service.

The Board has fully considered the lay statements that attribute the disabilities on appeal to service.  The Board notes that while the Veteran and Appellant are competent to relay experiences, such as the Veteran is competent to report pain in his low back and left foot, lay people are generally not competent to diagnose illness or establish a causal connection between service and present conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claims for service connection for low back, left foot, respiratory and bladder cancer disabilities, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.



ORDER

Service connection for a low back disability is denied.

Service connection for a left foot disorder is denied.

Service connection for respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD) is denied.

Service connection for bladder cancer, to include as due to herbicide exposure, is denied. 




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


